Citation Nr: 0945856	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-06 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
arthritis of the left knee, status post total knee 
replacement.

2.  Entitlement to service connection for posttraumatic 
arthritis of the right knee, status post total knee 
replacement.

3.  Entitlement to service connection for osteoarthritis of 
the right hip.

4.  Entitlement to service connection for residuals of left 
femur fracture with left hip arthritis.

5.  Entitlement to service connection for degenerative 
hypertrophic disc disease of the lumbosacral spine.

6.  Entitlement to service connection for degenerative 
hypertrophic disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran has verified active duty service from August 1969 
to August 1971.  Thereafter, he had various periods of active 
duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA) in the Army Reserves until 1993.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he is entitled to service connection 
for posttraumatic arthritis of the knees, osteoarthritis of 
the right hip, residuals of a left femur fracture with left 
hip arthritis, and degenerative hypertrophic disc disease of 
both the lumbosacral spine and cervical spine.  His only 
specific allegation is that he was serving in the military 
(he indicates "the unit") in 1989 when he was involved in a 
motor vehicle accident.  The Board finds that additional 
development must be completed before the claims can be 
adjudicated on the merits. 

In this regard, the Veteran's service treatment records for 
his period of active service (from August 1969 to August 
1971) do not show any treatment for or complaints of injury 
to the knees, hips, or spine.  Additionally, the service 
treatment records from the Veteran's Reserve service do not 
show any treatment for any injury to the Veteran's hips, 
knees, or spine.  

A private treatment record from April 1972 indicates that the 
Veteran injured his left lower extremity on November 12, 1971 
when he was involved in a motorcycle accident.  He sustained 
fractures of the left thigh and lower leg.  

Private treatment records from Methodist Hospital dated in 
April and May 1977 note that the Veteran injured his right 
knee in October 1976 while playing football.  The diagnosis 
was tear in medial meniscus, right knee.  

A May 1994 Orthopedic Clinic note from the United States Army 
Reserves (done for the purpose of determining fitness for 
duty) shows that the Veteran was seen for complaints of right 
knee instability and left leg pain.  It was noted that the 
Veteran first injured his right knee in 1975 when he fell 
while jogging.  He sustained a more recent right knee injury 
at work in October 1992 when he was putting some rubber 
bushings into an intermediate part of the pump and the box 
turned over.  (His civilian occupation was pump assembler.)  
He underwent a right knee arthroscopy in January 1992.  It 
was also noted that the Veteran had an old compound fracture 
of the left tibia and a fracture of the left femur in 
November 1971 from a motorcycle accident.  He underwent a 
left leg osteotomy in January 1994 due to continued pain in 
the ankle and a valgus and flexion deformity of a hybrid 
external fixator as a result of the November 1971 motorcycle 
accident.  The report concludes that the Veteran was unfit 
for military duty.  

The Board notes that the May 1994 Orthopedic clinic from the 
United States Army Reserves also contains findings of mild 
limitation of motion of the lumbosacral spine and good range 
of motion of the neck.  No diagnoses were rendered with 
respect to either the lumbosacral spine or the cervical 
spine.  There was no reference to a May 1989 motor vehicle 
accident.  Additionally, the Veteran repeatedly denied 
complaints of back pain on multiple reports of medical 
history dated in March 1974, May 1979, August 1983, November 
1987, and September 1991, and all examinations of the spine 
were normal.  However, in May 1994, he indicated recurrent 
back pain.  Importantly, the May 1994 Medical Board 
evaluation report shows that examination of the spine was 
normal.  

Additionally, a May 21, 1989 private medical record notes 
that the Veteran was in a motor vehicle accident in the 
morning and complained of back pain and numbness and tingling 
of the legs.  A May 1989 private medical record indicates 
that the Veteran was involved in a motor vehicle accident on 
May 21, 1989, which caused back pain.  X-rays were taken and 
the diagnosis was lumbosacral strain.  

A September 1989 private medical record indicates recurrence 
of back pain due to extra hours at work spent bending, 
stooping, and twisting.  A December 1989 private treatment 
record notes that the Veteran twisted his knee while playing 
around.  The diagnosis was knee strain.  

An October 1993 post-service private psychosocial assessment 
indicates that the Veteran had back pain from an injury that 
occurred a few years ago.  A July 1994 private medical record 
indicates a complaint of low back pain that was ongoing, but 
increasing in the past few months.  X-ray studies of the 
lumbosacral spine were essentially normal.  There was some 
tenderness about his lower back on examination.  The 
diagnosis was lumbosacral spine strain and possible occult 
degenerative lumbar disc disease.  A September 1994 private 
treatment record notes ongoing back problems.  

Private medical records from 1992 to 2005 note ongoing 
complaints of and treatment for knee problems.  A December 
1992 private treatment record gives a history of right knee 
pain of two months duration as a result of a work-related 
accident.  In January 1993 the Veteran underwent arthroscopic 
surgery of the right knee.  In November 1998 the Veteran 
underwent a right total knee replacement.  In August 1999 the 
Veteran underwent a left total knee replacement.  

A January 1997 private treatment record notes some pain in 
the left hip.  A November 1998 private treatment record notes 
occasional pain in his hip.  A February 1999 private medical 
record notes that the Veteran complained of increasing pain 
in both hips.  Pelvis X-ray studies showed some calcification 
about the left hip but little arthritis.  

A November 1997 private treatment record notes complaints of 
left shoulder pain of two months duration.  X-rays of the 
cervical spine showed moderately advanced degenerative 
hypertrophic disc changes at C5-6, C6-7, and C7-T1.  

A May 2000 private treatment record notes neck and back 
complaints.  An October 2000 follow-up private medical record 
notes that the Veteran's back was getting worse.  It was 
noted that he uses a short leg brace which may be causing 
some strain on the back.  A December 2000 private treatment 
follow-up note states that the back is worse and it now 
includes definite radiation to the posterior aspect of the 
left hip and left leg.  This was noted to have begun about 
five days earlier with no injury.  

An October 2001 private medical record notes that the Veteran 
indicated that he awoke about a month ago with neck and left 
shoulder pain.  A July 2004 magnetic resonance imaging (MRI) 
of the cervical spine notes cervical spondylosis from C3-4 
through C7-T1 with evidence of mild right lateral recess.  An 
October 2004 private medical record indicates complaints of 
neck pain and low back pain "for years."  

The record contains the Veteran's personnel file.  Included 
in the file is a U.S. Army Reserve Personnel Center 
Chronological Statement of Retirement Points which indicates 
that the Veteran obtained active duty points and inactive 
duty points during his Reserve service from January 1973 
through May 1993.  Notably, during the time period from 
August 15, 1971 through August 14, 1972, (the time period 
encompassing the November 12, 1971 motorcycle accident) the 
Veteran was noted to have 366 active duty points and no 
inactive duty points.  The document also notes that during 
the time period from May 4, 1989 through May 3, 1990, (the 
time period encompassing the May 21, 1989 motor vehicle 
accident) the Veteran had no active duty points and 53 
inactive duty points.  The record also includes various 
documents indicating when the Veteran was called up for 
"active duty training" and "annual training," none of 
which appears to coincide with the injuries that occurred in 
November 1971 and May 1989.  

The Veteran's representative has requested that VA verify 
whether the Veteran was serving on ACDUTRA or INACDUTRA 
during the May 1989 motor vehicle accident.  The Board 
agrees, finding that verification regarding the Veteran's 
duty status at the time of both accidents should be 
completed.  Moreover, the Board finds that clarification is 
in order regarding the Veteran's DD Form 214 (which shows 
active service from August 15, 1969 to August 23, 1971) and 
the U. S. Army Reserve Personnel Center Chronological 
Statement of Retirement Points (which shows that the Veteran 
was in the "Regular Army" between August 15, 1969 and 
December 31, 1972, and that the Veteran was in the U.S. Army 
Reserves beginning on January 1, 1973).  

If the inquiry results in a finding that the Veteran was 
serving on ACDUTRA or INACDUTRA on November 12, 1971 and/or 
May 21, 1989, the Veteran should be afforded an appropriate 
VA medical examination to determine the likely etiology of 
the Veteran's claimed left hip, left knee, and lumbosacral 
spine disabilities.

With respect to the claims for service connection for the 
right hip, right knee, and cervical spine disabilities, the 
Veteran has not alleged any particular in-service incident or 
injury, and the service treatment records from all periods of 
service do not show any treatment for or complaints with 
regard to the right hip, right knee, or the cervical spine.  

The May 1994 Orthopedic Clinic medical examination report for 
fitness for duty indicates that the first injury to the right 
knee was in 1975 while jogging.  The Veteran has not 
specified the date or even the month.  An April 1977 private 
treatment record notes that the Veteran first injured his 
right knee paying football in October 1976.  The U.S. Army 
Reserve Personnel Center Chronological Statement of 
Retirement Points indicates that only 14 days of active duty 
points were earned between January 1, 1975 and December 31, 
1975.  There were 54 points of inactive duty points earned.  
(A Department of the Army letter order indicates that the 
Veteran was called to 14 days of Annual Training (AT) for the 
period beginning June 8, 1975.)  The document also notes that 
the Veteran was on break, earning zero active duty points and 
zero inactive duty points from August 15, 1976 through May 3, 
1979 (the time during which he injured his right knee playing 
football in October 1976).

As indicated above, the first complaint of a right hip 
problem was from February 1999.  No specific injury was 
indicated.  Similarly, the first evidence of neck problems is 
from 1997.  Both of these time periods are well after the 
Veteran's Reserve service concluded.  

The Board also notes that after the supplemental statement of 
the case was issued in April 2008, the Veteran submitted a 
statement in December 2008 indicating that he has received 
treatment for his various claimed disabilities at the VA 
Medical Center in Memphis, Tennessee.  No attempt was made to 
retrieve copies of these VA medical records, and the claims 
file does not contain any such VA medical records.  
Therefore, a remand is necessary in order to obtain the VA 
treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting 
that he provide a more specific statement 
of the nature of his alleged in-service 
injuries involving his right hip, right 
knee, and cervical spine, the approximate 
dates of such, and the events surrounding 
such injuries.

2.  Obtain copies of all VA treatment 
records from the VA Medical Center in 
Memphis, Tennessee and associate them with 
the claims file.

3.  Undertake all appropriate development 
to determine if the Veteran was serving on 
ACDUTRA or INACDUTRA on November 12, 1971 
and/or May 21, 1989.  

4.  Contact the U.S. Army Reserve 
Personnel Center in St. Louis, Missouri, 
in order to determine the Veteran's duty 
status between August 23, 1971 (the date 
the DD Form 214 has lists as the last date 
of active duty service) and December 31, 
1972, the date the U.S. Army Reserve 
Personnel Center lists as the last date 
the Veteran served in the "Regular 
Army."  

A complete list of all of the Veteran's 
periods of ACDUTRA and INACDUTRA would 
also be of use, so one should be obtained 
as well.

5.  If, and only if, a determination is 
made that the Veteran was serving on 
either ACDUTRA or INACDUTRA during 
November 12, 1971 and/or May 21, 1989, the 
Veteran should be scheduled for a VA 
orthopedic examination in order to 
determine the nature and etiology of any 
currently present left hip, left knee, and 
lumbosacral spine disabilities.  

The claims folder, to include a copy of 
this Remand, must be made available to and 
be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to whether it is at 
least as likely as not (ie., a 50 percent 
or greater probability) that the current 
left hip disability is etiologically 
related to service, specifically the 
November 12, 1971 motorcycle accident.

The examiner should further provide an 
opinion with respect to whether it is at 
least as likely as not (ie., a 50 percent 
or greater probability) that the current 
left knee disability is etiologically 
related to service, specifically the 
November 12, 1971 motorcycle accident.

The examiner should also be requested to 
provide an opinion with respect to whether 
it is at least as likely as not (ie., a 50 
percent or greater probability) that the 
current lumbosacral spine disability is 
etiologically related to service, 
specifically the May 21, 1989 motor vehicle 
accident.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

6.  Review any additional evidence and 
readjudicate the Veteran's claims under 
all appropriate statutory and regulatory 
provisions and legal theories.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative must be 
provided with a supplemental statement of 
the case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


